Citation Nr: 0434387	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 
2000, for entitlement to service connection for 
schizophrenia, paranoid type.

2.  Entitlement to an increased initial rating for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from February 1992 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of her disability, the Board has styled the issues 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenia, 
paranoid type, as of May 11, 2000.  This is the day the 
veteran's claim to reopen a previously denied claim was 
received.

2.  The evidence of record shows the veteran to have filed a 
document that can reasonably be taken to be an informal claim 
to reopen a previously denied claim for entitlement to 
service connection for an acquired psychiatric disorder in 
July 1999.

3.  The appellant's psychiatric disorder is manifested by 
symptoms of anxiety and depression.  She reported considering 
suicide, without a current intent.  She has continued to work 
full time, although missing some time from work.

4.  There is evidence of occupational and social impairment, 
but deficiencies in most areas such as work, school, and 
family relations is not shown.  Her hygiene has not been 
shown to be affected and she continues to work full time.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of July 27, 
1999, but no earlier, for the award of service connection for 
schizophrenia, paranoid type, have been met.  38 U.S.C.A. 
§§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.151, 
3.155, 3.400 (2004).

2.  The requirements for an initial rating in excess of 50 
percent for schizophrenia, paranoid type, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code (DC) 9203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed her claim in May 2000.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  Nonetheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the initial adjudication was not an adverse 
adjudication, as the November 2001 rating decision granted 
service connection, the benefit for which the veteran 
applied.  The issues currently before the Board are the 
effective date for the allowance of service connection and 
the initial evaluation of the veteran's disability.  Second, 
the veteran's claim has remained under evaluation and 
development throughout the appeal period.  Third, in written 
submissions in support of her notice of disagreement (NOD), 
the veteran identified the specific document and basis on 
which she relied for her claim for an earlier effective date, 
which precluded the necessity for development of additional 
evidence.  Fourth, the November 2002 statement of the case 
(SOC) included the applicable regulatory criteria for 
effective dates, as well as the VCAA notice criteria.  Fifth, 
the veteran was provided a VCAA notice letter.

In a letter dated in May 2004 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claims.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran of all evidence the RO had received to 
date, and that the RO would obtain any federal or private 
treatment records she identified as related to her claim, 
provided she completed, signed, and returned, the enclosed VA 
Forms 21-4138 describing the records and their location.  The 
letter also informed the veteran to submit any evidence in 
her possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of her claim.

As noted, the veteran's case has been under continued 
development.  Further, the veteran did not respond to the SOC 
or the letter by submitting any additional evidence related 
to the effective date claim.  She did provide a VA medical 
report material to the evaluation of her disability after 
receipt of the letter.  While the Board is mindful of the 
statutory and regulatory requirement that notice be provided 
following receipt of a completed claim, the record does show 
clear evidence as to how the veteran would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, the veteran claimed no additional basis for 
award of an earlier effective date, and she submitted 
additional medical evidence to support her claim as 
instructed in the letter.

Accordingly, in light of specific evidentiary and VCAA notice 
having been provided in the SOC, and later the letter; the 
fact that the veteran has demonstrated by her actions, 
including those after receipt of VCAA notice, that she 
continues to stand on the basis and evidence she initially 
claimed as supportive of her claim; and, there is no missing 
evidence to be obtained, the Board finds that the timing of 
the VCAA notice did not prejudice to the veteran, and that 
she has pursued her claim in an informed manner.  Pelegrini, 
18 Vet. App. at 121-22; see also Conway v. Principi, 353 F.3d 
1369, 1373-74 (Fed. Cir. 2004).

I.  Earlier effective date claim.

Factual background.

The veteran filed her initial claim for entitlement to 
service connection for schizophrenia, paranoid type, in April 
1997.  The August 1997 rating decision denied the claim on 
the basis that the service medical records showed only a 
personality disorder, which is a congenital defect and not 
subject to service connection.  The veteran submitted her 
timely NOD in October 1997.  A SOC was issued in December 
1997, and there is no evidence in the case file that the SOC 
was returned as undelivered.  The case file reflects no 
record of the veteran having filed a substantive appeal in 
response to the December 1997 SOC, and the veteran makes no 
assertion to that effect.  The April 1997 rating decision 
became final in accordance with applicable law and 
regulation.

On July 27, 1999, the RO received the veteran's request under 
the Freedom of Information Act (FOIA) that copies of all 
information "pertaining to my claim/or service connected 
disability" be sent to her.  The veteran filed her formal 
claim to reopen on May 11, 2000.  The November 2001 rating 
decision granted service connection, effective May 11, 2000, 
the date her formal claim was received.  

Analysis.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

As concerns awards following an application to reopen a 
previously denied claim on the basis of new and material 
evidence, if an allowance is made on evidence other than 
service department records, and the application was received 
prior to the expiration of the appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§§ 3.400(q)(i), 20.1103, 20.1104 and 20.1304(b)(1).  If the 
application is received after final disallowance, the 
effective date is the date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), which is the same as the general rule for 
reopened claims.  See 38 C.F.R. § 3.400(r).

Applying the general rule of according weight to the context 
in which a communication is made and giving words their 
common ordinary meaning, the Board finds that the veteran's 
July 27, 1999, FOIA request reasonably evidenced her intent 
to apply for a benefit administered by VA.  The specific 
benefit, of course, was to reopen her claim for service 
connection for schizophrenia.  Further, the veteran filed 
her formal application to reopen within one year of her 
informal claim.  Thus, the evidence shows the date of the 
veteran's application should be fixed in accordance with the 
date of her informal claim.  38 C.F.R. §§ 3.102, 3.155(a), 
3.400(q)(ii).  The veteran is not entitled to a date earlier 
than July 27, 1999, as her application to reopen was 
received well after her prior claim became final, and the 
award was not based on service department records.  
38 C.F.R. § 3.400(q).

II.  Initial evaluation of schizophrenia.

Factual background.

The November 2001 rating decision evaluated the veteran's 
schizophrenia as 10 percent disabling.  The November 2001 
rating decision increased the evaluation to 30 percent, 
effective May 11, 2000, and a May 2004 rating decision 
increased the veteran's evaluation to 50 percent, effective 
May 11, 2000.

The July 2000 VA examination report reflects that the 
veteran presented displaying good grooming and hygiene.  
There was nothing remarkable in her physical appearance.  
She was alert and oriented times four and related that she 
felt slightly depressed but denied anxiety or panic attacks.  
The examiner noted that the veteran's then current 
medication regime appeared to have put the veteran's 
disorder in full remission.  The examiner rendered an Axis I 
diagnosis of schizophrenia, paranoid type, in full 
remission, and Axis V, Global Assessment of Functioning 
(GAF), was assessed at 55, moderate impairment of 
functioning.

The treatment records reflect that the veteran's disability 
essentially continued on the baseline reflected in the July 
2000 examination.  In January 2001, she reported that she 
was employed full time by the state of New York.  There was 
some increased anxiety but no increased paranoia.  The 
veteran's depressive symptoms increased in September 2001 
but, as reflected in a November 2001 treatment note, an 
adjustment in her medication returned her to a state of her 
symptoms being well controlled.  A January 2002 treatment 
note reflects that the veteran presented with a report of 
doing very well and that she had started a new job.  She 
denied audio or visual hallucinations, her mood and affect 
were positive, pleasant, and appropriate.

A July 2002 evaluation note reflects that the veteran 
reported her employment with the New York Department of 
Motor Vehicles (NYDMV) for the prior two years, which the 
examiner deemed quite an accomplishment.  The veteran 
reported isolated nightmares related to a claimed sexual 
assault during her active service but, at the time of the 
evaluation, they had resolved and the veteran reported 
sleeping well.  The veteran reported feeling fairly well 
around other people at work, and she denied paranoid 
thoughts or hallucinations.  She reported living with her 
mother, with whom she got along well.  The examiner observed 
the veteran to be nicely dressed, very pleasant, and 
slightly guarded and polite.  Her mood was euthymic with 
congruent slightly restricted affect, with coherent 
thoughts.  There was no evidence of delusions.  The veteran 
reported her primary challenge to be independence and 
socialization issues, as her job was isolative and she lived 
with her mother.  The examiner rendered an assessment of 
chronic paranoid schizophrenia with a post-traumatic stress 
disorder component.  Axis V was assessed as 52.

A December 2002 treatment reflects that the veteran reported 
that she continued to do well and did not desire to see a 
physician.  She reported that her medication continued to be 
effective, and that her job of answering telephone 
complaints at NYDMV allowed her to work in a reclusive 
environment.

A January 2003 treatment note reflects the veteran's overall 
disability picture to have remained the same but she 
required another adjustment in her medication.

The March 2003 examination report reflects that the veteran 
reported she continued employment with NYDMV, but she had 
not worked during the prior two weeks due to increased 
symptoms and adjustment of her medication.  She related that 
she had a very good relationship with her co-workers and 
supervisors.  The veteran presented neatly dressed and 
reported feeling quite labile.  She also opined that she had 
post-traumatic stress disorder (PTSD), and that she was 
quite depressed and anxious.  She admitted to suicidal 
ideation and a plan but denied current intent.  She denied 
panic attacks and current impulse control problems.  She 
reported being able to sleep and some hypersomnia.  The 
examiner observed the veteran to be cooperative, though she 
was resentful of her past VA therapist.  Her affect was 
somewhat labile, at times appearing sad and at others, sad.  
The veteran's speech was somewhat pressured, but she 
generally presented things in a logical manner.  Recent and 
remote memory were intact.  There was no indication of a 
current thought disorder, and she denied delusions, 
hallucinations, and being obsessive.  The examiner noted the 
veteran to be alert times three.  The examiner opined that 
the veteran did not meet the diagnostic criteria for PTSD, 
but the symptoms reported by the veteran were considered to 
be a component of her disability and ability to form and 
maintain relationships.  The provider noted the veteran's 
symptoms to be in a current state of exacerbation, and 
assessed her then current GAF as 45, with the highest for 
the prior year as 53.

A July 2003 treatment note reflects that the veteran's 
symptoms apparently required another adjustment in her 
medication, and her provider recommended she reduce her work 
hours to three days a week to reduce stress.  A September 
2003 treatment note reflects that the veteran's thinking 
process had deteriorated, as she asked her mother to be 
present throughout the interview.  A November 2003 VA report 
by her provider reflects that the veteran continued to 
experience significant symptoms of anxiety, depression, and 
thought disorder.  The report reflects that the veteran was 
unable to work from March 2003 to May 2003, and that she was 
on leave from September 2003 to October 2003.  The provider 
assessed a GAF of 48 and opined that the veteran was no 
longer able to maintain gainful employment due to her 
psychiatric disorder.

In a November 2003 letter, written two weeks after the 
November 2003 report by her provider, the veteran withdrew a 
previously submitted claim for a total schedular rating 
based on individual unemployability, and related that, 
unexpectedly, she had maintained a full-time work schedule 
since October 2003.

A January 2004 VA treatment note reflects that the veteran 
reported she continued to work full time at NYDMV.  The 
examiner noted a prior request by the veteran that the 
provider recommend she work in a part-time status because 
her work was stressful.  The examiner noted the veteran's 
recent history of quick decisions related to her job status, 
only to change her mind later, and instead encouraged the 
veteran to work full time unless it became clear that she 
could not.  The veteran complained of sometime not catching 
the first part of customer's telephone call, but she 
conceded that there had been no customer complaints related 
to her work, and her supervisor had not pointed out any 
deficiencies.  She felt distracted by co-workers 
conversations, as she perceived them to be talking 
negatively about her, though she had not in fact heard any 
negative complaints.  The veteran described her mood as 
mildly depressed due to that perception.  The examiner 
assessed the veteran's mood as dysphoric, with congruent, 
but not really depressive affect, and observed the veteran 
to be doing well on her current medications.

A March 2004 treatment note reflects the veteran reported 
positive sleep and eating patterns, and she exhibited 
improved insight about her behavior with people.  She still 
was living with her mother and working full time.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the appellant's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.  Current rating 
evaluations of mental disorders requires a thorough 
familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  38 C.F.R. § 4.130.

An evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the appellant's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based.  38 C.F.R. §§ 4.126(a), (b).  Not every criteria of 
a higher rating criteria must be met in order for an 
appellant to receive the higher evaluation, 38 C.F.R. § 4.21.  
Further, applicable rating criteria are applied via an 
overall assessment of one's disability picture.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

In light of the fact that all of the interim increases in the 
veteran's evaluation were effective as of the date of her 
claim, the issue is whether the veteran more nearly 
approximated an initial evaluation in excess of 50 percent at 
any time during the appeal period.  The Board finds that she 
did not.  38 C.F.R. §§ 4.3, 4.7.

The applicable rating criteria provide that a 50 percent 
evaluation is allowable for a psychiatric disability picture 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9203.

A 70 percent evaluation is allowable when a veteran's 
occupational and social impairment reflects deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships.  
Id.

The Board finds that the veteran is appropriately, 
reasonably, and fairly evaluated at 50 percent for her 
schizophrenia.  38 C.F.R. § 4.7.  The GAF is a scale of 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  The Board 
notes that, throughout the entire appeal period, that 45 is 
the lowest GAF the veteran has been assessed, which was at 
the March 2003 evaluation.  A GAF of 45 is in the 41 to 50 
range, which denotes any serious impairment in social, 
occupational, or school functioning.  Id., at 47.  
Nonetheless, the evidence of record shows that, in the 
veteran's overall disability picture, that assessment was a 
temporary aberration.  Further, the evidence of record shows 
that 50 percent adequately compensates the veteran for her 
disability, to include with a GAF of 45.

The GAF at the July 2000 examination was 55 and at a July 
2002 periodic visit, 52, which denotes moderate symptoms.  
The Board further notes that, the March 2003 GAF of 45 
notwithstanding, the report reflects that the veteran 
manifested few of the symptoms reflected in the criteria for 
a 50 percent evaluation.  That does not remove the veteran 
from the 50 percent criteria, however, as her overall 
symptomatology more nearly approximated a 50 percent 
evaluation than one of 30 percent.  38 C.F.R. §§ 4.3, 4.7.  
The monthly treatment notes reflect the veteran as gainfully 
employed full time and functioning well, except for episodes 
which required an adjustment in her medications.  The Board 
notes the November 2003 report by the veteran's provider and 
the GAF therein of 48, but the medical evidence of record 
shows the veteran's overall disability picture, as explained 
above, to have manifested at 50 percent.  Id.  A couple of 
weeks later, the veteran reported that she had resumed full-
time employment, and the subsequent treatment notes reflect 
that to have continued.  Thus, the Board finds that the 
veteran's schizophrenia, paranoid type, has more nearly 
approximated a 50 percent evaluation for the entire appeal 
period.  Id.

A higher, 70 percent, evaluation, has not been more nearly 
approximated.  The Board notes the March 2003 examination 
report, where the veteran reported suicide ideation and a 
plan, but no intent, and her report of being short with her 
former therapist, but the evidence of record shows these to 
have been isolated instances.  Further, as noted, the veteran 
denied any impulse control problems and has consistently 
maintained good personal appearance and hygiene, orientation, 
steady employment, and a good relationship with her mother, 
supervisor, and co-workers.  Thus, the overall disability 
picture of the veteran's schizophrenia is that it has not 
more nearly approximated a 70 percent evaluation.  Id.




ORDER

An effective date of July 27, 1999, but no earlier, for 
entitlement to service connection for schizophrenia, paranoid 
type, is allowed.  The appeal is granted to that extent.

Entitlement to an initial rating in excess of 50 percent for 
schizophrenia, paranoid type, is denied.


	                      
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



